


EXHIBIT 10.15


FIRST AMENDMENT


THIS FIRST AMENDMENT (the "Amendment") is made and entered into as of December
30, 2013, by and between THE IRVINE COMPANY LLC, Delaware limited liability
company ("Landlord") and ServiceNow, Inc., a Delaware corporation (“Tenant”).


RECITALS


A.
Landlord and Tenant (as successor in interest to Service-Now.Com, a California
corporation) are parties to that certain lease dated February 14, 2012 (the
"Lease"). Pursuant to the Lease, Landlord has leased to Tenant space currently
containing approximately 94,543 rentable square feet (the “Original Premises”)
described as Suite Nos. 100, 200 and 300 at the building located at 4810
Eastgate Mall, San Diego, CA 92121 (the "Building").



B.
Tenant has requested that additional space containing approximately 60,900
rentable square feet described as Suite No. 100 at the building located at 4770
Eastgate Mall, San Diego, CA 92121 (the “4770 Building”) shown on Exhibit A
hereto (the “Expansion Space”) be added to the Original Premises and that the
Lease be appropriately amended and Landlord is willing to do the same on the
following terms and conditions.



C.
The Lease by its terms shall expire on August 31, 2020 ("Prior Expiration
Date"), and the parties desire to extend the Term of the Lease, all on the
following terms and conditions.



NOW, THEREFORE, in consideration of the above recitals which by this reference
are incorporated herein, the mutual covenants and conditions contained herein
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant agree as follows:


I.
Expansion and Effective Date.



A.
The Term for the Expansion Space shall commence (“Expansion Effective Date”) on
the later of (a) the date the Expansion Space is deemed ready for occupancy
pursuant to Section I.B below, or (b) October 1, 2014 (“Estimated Expansion
Effective Date”), and shall expire upon the Extended Expiration Date
(hereinafter defined). Promptly following request by Landlord, the parties shall
memorialize on a form provided by Landlord (the "Expansion Effective Date
Memorandum") the actual Expansion Effective Date; should Tenant fail to execute
and return the Expansion Effective Date Memorandum to Landlord within ten (10)
business days (or provide specific written objections thereto within that
period), then Landlord's determination of the Expansion Effective Date as set
forth in the Expansion Effective Date Memorandum shall be conclusive. Effective
as of the Expansion Effective Date, the “Premises,” as defined in the Lease,
shall be increased from 94,543 rentable square feet at the Building to 155,443
rentable square feet at the Building and 4770 Building.



B.
Delay in Possession. If Landlord, for any reason whatsoever, cannot deliver
possession of Expansion Space to Tenant on or before the Expansion Effective
Date set forth in Section I.A above, this Amendment shall not be void or
voidable nor shall Landlord be liable to Tenant for any resulting loss or
damage. However, Tenant shall not be liable for any rent for the Expansion Space
and the Expansion Effective Date shall not occur until Landlord delivers
possession of the Expansion Space and the Expansion Space is in fact ready for
occupancy as defined below, except that if Landlord’s failure to so deliver
possession is attributable to any action or inaction by Tenant (including
without limitation any Tenant Delay described in the Work Letter, if any,
attached to this Amendment), then the Expansion Space shall be deemed ready for
occupancy, and Landlord shall be entitled to full performance by Tenant
(including the payment of rent), as of the date Landlord would have been able to
deliver the Expansion Space to Tenant but for Tenant’s delay(s). Subject to the
foregoing, The Expansion Space shall be deemed “ready for occupancy” when
Landlord, to the extent applicable, has substantially completed all the work
required to be completed by Landlord pursuant to the Work Letter attached to
this Amendment but for minor punch list matters which will be completed within
30 days after substantial completion (or commence to complete if it cannot be
reasonably completed within 30 days) of the Tenant Improvements, and has
obtained the requisite governmental approvals for Tenant’s occupancy in
connection with such work.





--------------------------------------------------------------------------------




    
II.
Extension. The Term of the Lease is hereby extended and shall expire on
September 30, 2022 ("Extended Expiration Date"), unless sooner terminated in
accordance with the terms of the Lease. That portion of the Term commencing the
day immediately following the Prior Expiration Date ("Extension Date") and
ending on the Extended Expiration Date shall be referred to herein as the
"Extended Term".



III.
Basic Rent.



A.
Original Premises From and After Extension Date. As of the Extension Date, the
schedule of Basic Rent payable with respect to the Original Premises during the
Extended Term is the following:



Months of Term or Period
Monthly Rate Per
Square Foot
Monthly Basic Rent
9/1/20-9/30/21
$2.08
$196,649.00
10/1/21-9/30/22
$2.18
$206,104.00



All such Basic Rent shall be payable by Tenant in accordance with the terms of
the Lease.


B.
Expansion Space From Expansion Effective Date Through Extended Expiration Date.
As of the Expansion Effective Date, the schedule of Basic Rent payable with
respect to the Expansion Space for the balance of the original Term and the
Extended Term is the following:



Months of Term or Period
Monthly Rate Per
Square Foot
Monthly Basic Rent
10/1/14-9/30/15
$1.254
$56,430.00*
10/1/15-3/31/16
$1.319
$59,355.00*
4/1/16-9/30/16
$1.339
$66,950.00**
10/1/16-9/30/17
$1.58
$96,222.00
10/1/17-9/30/18
$1.65
$100,485.00
10/1/18-9/30/19
$1.73
$105,357.00
10/1/19-9/30/20
$1.81
$110,229.00
10/1/20-9/30/21
$1.89
$115,101.00
10/1/21-9/30/22
$1.97
$119,973.00

*Based on 45,000 rentable square feet
**Based on 50,000 rentable square feet


All such Basic Rent shall be payable by Tenant in accordance with the terms of
the Lease, provided that the first installment of Basic Rent at the initial rate
specified above shall be delivered to Landlord concurrently with Tenant’s
execution of this Amendment and shall be applied against the Basic Rent first
due hereunder.


Notwithstanding the above schedule of Basic Rent to the contrary, as long as
Tenant is not in Default under the Lease, Tenant shall be entitled to an
abatement of 3 full calendar months of Basic Rent in the aggregate amount of
$169,290.00 (i.e. $56,430.00 per month) (the “Expansion Space Abated Basic
Rent”) for the 2nd through 4th full calendar months following the Expansion
Effective Date (the “Expansion Space Abatement Period”). Only Basic Rent shall
be abated during the Expansion Space Abatement Period and all other additional
rent and other costs and charges specified in the Lease shall remain as due and
payable pursuant to the provisions of the Lease.


Landlord and Tenant acknowledge that the foregoing schedule is based on the
assumption that the Expansion Effective Date is the Estimated Expansion
Effective Date. If the Expansion Effective Date is other than the Estimated
Expansion Effective Date, the schedule set forth above with respect to the
payment of any installment(s) of Basic Rent for the Expansion Space shall be
appropriately adjusted on a per diem basis to reflect the actual Expansion
Effective Date, and the actual Expansion Effective Date shall be set forth in
the Expansion Effective Date Memorandum. The effective date of any




--------------------------------------------------------------------------------




increases or decreases in the Basic Rent rate shall be postponed as a result of
an adjustment of the Expansion Effective Date as provided above.


IV.
Project Costs and Property Taxes.



A.
Original Premises for the Extended Term. Tenant shall be obligated to pay
Tenant’s Share of Project Costs and Property Taxes accruing in connection with
the Original Premises in accordance with the terms of the Lease through the
Extended Term.



B.
Expansion Space From Expansion Effective Date Through Extended Expiration Date.
Tenant shall be obligated to pay Tenant’s Share of Project Costs and Property
Taxes accruing in connection with the Expansion Space in accordance with the
terms of the Lease through the Extended Term.



V.
Letter of Credit. Concurrently with Tenant’s delivery of this Amendment, Tenant
shall deliver the sum of $58,645.00 to Landlord, which sum shall be added to the
letter of credit presently being held by Landlord in accordance with Section 4.3
of the Lease. Accordingly, the letter of credit is increased from $191,355.00 to
$250,000.00. Tenant may either amend its current letter of credit or submit a
new letter of credit in the amount of $250,000.00, in which case Landlord will
simultaneously return to Tenant the existing letter of credit in the amount of
$191,355.00.



VI.
Improvements to Expansion Space.



A.
Condition of Expansion Space. Tenant has inspected the Expansion Space and,
except for the Tenant Improvements described in Exhibit B of this Amendment,
agrees to accept the same "as is" without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements, except as may be expressly provided
otherwise in this Amendment.



B.
Tenant Improvements. Landlord hereby agrees to complete the Tenant Improvements
for the Expansion Space in accordance with the provisions of Exhibit B, Work
Letter, attached hereto.



C.    Landlord Responsibilities.


(1)
Landlord will deliver the Expansion Space and Parking Area for the 4770 Building
in conformance with the provisions of Title III of the Americans With
Disabilities Act (“ADA”) and in compliance with all life safety, Title 24 and
seismic codes. Said costs of compliance shall be Landlord’s sole cost and
expense and shall not be part of Project Costs. Landlord shall correct, repair
or replace any non-compliance of the 4770 Building (including any restrooms) and
the Common Areas with any revisions or amendments to applicable building codes,
including the ADA, becoming effective after the Commencement Date, provided that
the amortized cost of such repairs or replacements (amortized over the useful
life thereof) shall be included as Project Costs payable by Tenant. All other
ADA compliance issues which pertain to the Expansion Space after the Expansion
Effective Date in connection with Tenant’s construction of any future
Alterations or other improvements in the Expansion Space and the operation of
Tenant’s business and employment practices in the Expansion Space, shall be the
responsibility of Tenant at its sole cost and expense. The repairs, corrections
or replacements required of Landlord or of Tenant under the foregoing provisions
of this Section shall be made promptly following notice of non-compliance from
any applicable governmental agency.



(2)
Landlord warrants to Tenant that the roof, plumbing, fire sprinkler system,
lighting, heating, ventilation and air conditioning systems and electrical
systems serving the Expansion Space and Parking Area for the 4770 Building shall
be in good operating condition on the Expansion Effective Date. Landlord shall
correct all HVAC deficiencies prior to the Expansion Effective Date as
delineated in the Alpha Mechanical, Inc. report dated November 27, 2013 and
attached hereto as Exhibit C-1 and the National Air & Energy report dated
December 16, 2013 and attached hereto as Exhibit C-2. In addition, Landlord
shall correct the roof deficiencies in the Irvine Company roof report dated June
3, 2013 and attached hereto as Exhibit C-3 and the Hess Roofing Inc. roof report
dated December 18, 2013 and attached hereto as Exhibit C-4





--------------------------------------------------------------------------------




with the exception that Landlord shall complete the one-time repair work only
(as referenced in the Hess Roofing Inc. report) and that Landlord shall have the
option to complete such work itself. Provided that Tenant shall notify Landlord
of a non-compliance with the foregoing warranty not later than 6 months
following the Expansion Effective Date and further provided that such condition
was not caused by Tenant, its agents, employees or contractors, then Landlord
shall, except as otherwise provided in the Lease or this Amendment, promptly
after receipt of written notice from Tenant setting forth the nature and extent
of such non-compliance, rectify same at Landlord’s sole cost and expense (and
not as a Project Cost). Landlord will cause any existing warranties Landlord has
or will have for the above items to be assigned to Tenant.


(3)
Landlord shall correct, repair and/or replace, at its sole cost and expense and
not as a Project Cost, the structural components of the roof, the load-bearing
walls and the foundations and footings of the 4770 Building serving the
Expansion Space. Notwithstanding the foregoing, Landlord’s obligation contained
in this Section to bear such costs and expenses shall not apply: (i) to the cost
of replacing the roof membrane and accompanying roof materials as and when such
replacement is required, nor (ii) to the extent of the negligence or willful
misconduct by Tenant, its employees, agents, contractors, licensees or invitees
(in which case Tenant shall be responsible for the reasonable costs of such
repairs and/or replacements). The repairs or replacements required of Landlord
pursuant to this Section shall be made promptly following notice from Tenant.



VII.
Other Pertinent Provisions. Landlord and Tenant agree that, effective as of the
date of this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:



A.
Parking. Notwithstanding any contrary provision in Exhibit F to the Lease,
“Parking,” (i) effective as of the Expansion Effective Date, Landlord shall
lease to Tenant, and Tenant shall lease from Landlord, an additional 239
unreserved parking passes and 5 stenciled visitor parking spaces near the front
main lobby area of the 4770 Building for the Expansion Space at no charge
through the Extended Expiration Date and (ii) effective as of the Extension Date
Landlord shall continue to lease to Tenant, and Tenant shall continue to lease
from Landlord, 402 unreserved parking passes and 5 stenciled visitor parking
spaces located in the front main lobby area of the Building for the Original
Premises at no charge through the Extended Expiration Date.



B.
Right to Extend. Section 3 of Exhibit G shall remain in full force and effect
during the Extended Term.



C.
Right of First Offer. The “First Right Space” defined in the first sentence of
Section 4 of Exhibit G of the Lease shall be amended by deleting “(i)
approximately 47,000 rentable square feet of office space at the building known
as 4760 Eastgate Mall and (ii) approximately 65,000 rentable square feet of
office space at the building known as 4820 Eastgate Mall” and substituting
“approximately 47,000 rentable square feet of office space at the building known
as 4760 Eastgate Mall” in lieu thereof. Except as modified herein, Section 4 of
Exhibit G shall remain in full force and effect.



D.
Right of First Refusal. Provided Tenant is not then in Default hereunder beyond
any applicable cure period, Tenant shall have a one-time right (“First Refusal
Right”) to lease approximately 65,000 rentable square feet of office space at
the building known as 4820 Eastgate Mall as shown on the attached Exhibit D
(“First Refusal Space”) in accordance with and subject to the provisions of this
Section. Following the receipt by Landlord of a bona fide letter of intent, then
provided Landlord intends to pursue such leasing opportunity, Landlord shall
give Tenant written notice (“First Refusal Notice”) of the basic economic terms,
including but not limited to the Basic Rent, term, operating expense base,
security deposit, and tenant improvement allowance (collectively, the “Economic
Terms”), upon which Landlord intends to lease such First Refusal Space to the
applicable third party; provided that the Economic Terms shall exclude brokerage
commissions and other Landlord payments that do not directly inure to the
tenant’s benefit. It is understood that should Landlord intend to lease other
office space in addition to the First Refusal Space as part of a single
transaction, then the First Refusal Notice shall so provide and all such space
shall collectively be subject to the following provisions. Within 7 business
days after receipt of the First Refusal Notice, Tenant may, by written notice to
Landlord, elect to lease all, but not less than all, of the space specified in
the First Refusal





--------------------------------------------------------------------------------




Notice (the “Designated First Refusal Space”) upon such Economic Terms and the
same non-Economic Terms as set forth in the Lease. In the event that Tenant does
not timely commit in writing to lease the Designated First Refusal Space on the
foregoing terms, then Landlord shall be free to lease same thereafter without
any constraint, and Tenant shall have no further rights to any such Designated
First Refusal Space unless Landlord fails to enter into the Lease per the
presented letter of intent. Should Tenant timely elect to lease the Designated
First Refusal Space, then Landlord shall promptly prepare and deliver to Tenant
an amendment to the Lease consistent with the foregoing, and Tenant shall
execute and return same to Landlord within 10 days. Tenant’s failure to timely
return the amendment shall entitle Landlord to specifically enforce Tenant’s
commitment to lease the Designated First Refusal Space, to lease such space to a
third party without any obligation pursuant to this Section, and/or to pursue
any other available legal remedy. Tenant’s rights under this Section shall be
personal to the original Tenant named in the Lease and may not be assigned or
transferred (except in connection with a Permitted Transfer as described in
Section 9.1(e) of the Lease). Any other attempted assignment or transfer shall
be void and of no force or effect.


E.
Exterior/Monument Signage for 4770 Building. Tenant shall have the right to
install: (i) two (2) exterior 4770 Building top signs as follows (one facing
Eastgate Mall and one above the lobby entrance or to the side of the lobby
entrance facing west) and (ii) one (1) non-exclusive monument sign facing
Eastgate Mall (collectively the “4770 Building Exterior Signage”) on the
monument sign located either on 1A1 or 1A2 as delineated in Exhibit E attached
hereto in addition to Tenant’s one (1) non-exclusive monument sign for the 4810
Eastgate Mall building on the monument sign located at 1.1 as delineated in
Exhibit E attached hereto.

  
F.
Tenant’s Security System. Tenant shall have the right to install its own
security system at the 4770 Building in accordance with the terms set forth in
Section 6 of Exhibit G of the Lease.



G.
Satellite Dish. Tenant shall have the right to maintain and operate within an
area designated by Landlord on the roof of the 4770 Building communication
equipment at a location determined by Landlord (of which the height, appearance
and installation procedures must be approved in writing by Landlord) in
accordance with and subject to the terms set forth in Section 7 of Exhibit G of
the Lease.



H.
Supplemental HVAC Unit. Tenant shall have the right to install and maintain up
to 2 supplemental air condition units or more subject to Landlord’s approval,
which approval shall not be unreasonably withheld, servicing the Expansion Space
on the roof of the 4770 Building in accordance with Section 8 of Exhibit G of
the Lease.



I.
SDN List. Tenant hereby represents and warrants that neither Tenant nor any
officer, director, employee, partner, member or other principal of Tenant
(collectively, "Tenant Parties") is listed as a Specially Designated National
and Blocked Person ("SDN") on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (“OFAC”). In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate the Lease
immediately upon written notice to Tenant.



VIII.    GENERAL.


A.
Effect of Amendments. The Lease shall remain in full force and effect except to
the extent that it is modified by this Amendment.



B.
Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant and can be changed only by a writing signed by Landlord and
Tenant.



C.
Counterparts; Digital Signatures. If this Amendment is executed in counterparts,
each is hereby declared to be an original; all, however, shall constitute but
one and the same amendment. In any action or proceeding, any photographic,
photostatic, or other copy of this Amendment may be introduced into evidence
without foundation. The parties agree to accept a digital image (including but
not limited to an image in the form of a PDF, JPEG, GIF file, or other
e-signature) of this Amendment, if applicable, reflecting the execution of one
or both of the parties, as a true and correct original.







--------------------------------------------------------------------------------




D.
Notice. Paragraph 12 of the Basic Lease Provisions are changed to the following:



To the Premises:


ServiceNow, Inc.
4810 Eastgate Mall
San Diego, CA 92121


With a copy to:


ServiceNow, Inc.
3260 Jay Street
Santa Clara, CA 95054
Attn: CFO
Attn: Director of Real Estate


E.
Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.



F.
Authority. If Tenant is a corporation, limited liability company or partnership,
or is comprised of any of them, each individual executing this Amendment for the
corporation, limited liability company or partnership represents that he or she
is duly authorized to execute and deliver this Amendment on behalf of such
entity and that this Amendment is binding upon such entity in accordance with
its terms.



G.
Attorneys' Fees. The provisions of the Lease respecting payment of attorneys'
fees shall also apply to this Amendment.



A.
Execution of Amendment. Submission of this Amendment by Landlord is not an offer
to enter into this Amendment but rather is a solicitation for such an offer by
Tenant. Landlord shall not be bound by this Amendment until Landlord has
executed and delivered the same to Tenant.



[SIGNATURES ARE ON FOLLOWING PAGE]




IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.




LANDLORD:
TENANT:
 
 
THE IRVINE COMPANY LLC,
a Delaware limited liability company




By: /s/ Ray Wirtha                                            
 Ray Wirta
 President, IPG




By: /s/ Douglas G. Holte                                  
 Douglas G. Holte
      President, Office Properties




ServiceNow, Inc.,
a Delaware corporation




By:/s/ Michael P. Scarpelli                           
Printed Name: Michael P. Scarpelli             
Title:  CFO                                                      




By:_________________________________
Printed Name:________________________
Title:________________________________











--------------------------------------------------------------------------------




EXHIBIT A


OUTLINE AND LOCATION OF EXPANSION SPACE




4770 Eastgate Mall
 


[sdleaseamendmentexa.jpg]




























--------------------------------------------------------------------------------




EXHIBIT B
WORK LETTER


As used in this Work Letter, the “Premises” shall be deemed to mean the
Expansion Space, as defined in the attached Amendment.


The Tenant Improvement work (herein “Tenant Improvements”) shall consist of any
work required to complete the Premises pursuant to plans and specifications
approved by both Landlord and Tenant. All of the Tenant Improvement work shall
be performed by a contractor engaged by Landlord and selected on the basis of
competitive bids submitted by 3 general contractors designated by Landlord and
reasonably approved by Tenant. The work shall be undertaken in accordance with
the procedures and requirements set forth below.


I.    ARCHITECTURAL AND CONSTRUCTION PROCEDURES


A.
Tenant has approved, or shall approve within the time period set forth below, a
detailed space plan for the Premises, prepared by the architect engaged by
Landlord for the work described herein (“Landlord’s Architect”), which includes
interior partitions, ceilings, interior finishes, interior office doors, suite
entrance, floor coverings, window coverings, lighting, electrical and telephone
outlets, plumbing connections, heavy floor loads and other special requirements
(“Preliminary Plan”), and (ii) an estimate, prepared by the contractor engaged
by Landlord for the work herein (“Landlord’s Contractor”), of the cost for which
Landlord will complete or cause to be completed the Tenant Improvements
(“Preliminary Cost Estimate”). Tenant shall approve or disapprove the
Preliminary Plan by signing and delivering same to Landlord within 3 business
days of its receipt by Tenant. If Tenant disapproves any matter, Tenant shall
specify in detail the reasons for disapproval and Landlord shall attempt to
modify the Preliminary Plan to incorporate Tenant’s suggested revisions in a
mutually satisfactory manner. Notwithstanding the foregoing, however, Tenant
shall approve in all respects a Preliminary Plan not later than February 28,
2014 (“Plan Approval Date”), it being understood that Tenant’s failure to do so
shall constitute a “Tenant Delay” for purposes of this Lease.



B.
On or before the Plan Approval Date, Tenant shall provide in writing to Landlord
or Landlord’s Architect all specifications and information requested by Landlord
for the preparation of final construction documents and costing, including
without limitation Tenant’s final selection of wall and floor finishes, complete
specifications and locations (including load and HVAC requirements) of Tenant’s
equipment, and details of all other non-building standard improvements to be
installed in the Premises (collectively, “Programming Information”). Tenant’s
failure to provide the Programming Information by the Plan Approval Date shall
constitute a Tenant Delay for purposes of this Lease . Tenant understands that
final construction documents for the Tenant Improvements shall be predicated on
the Programming Information, and accordingly that such information must be
accurate and complete.



C.
Upon Tenant’s approval of the Preliminary Plan and Preliminary Cost Estimate and
delivery of the complete Programming Information, Landlord’s Architect and
engineers shall prepare and deliver to the parties working drawings and
specifications (“Working Drawings and Specifications”), and Landlord’s
Contractor shall prepare a final construction cost estimate (“Final Cost
Estimate”) for the Tenant Improvements in conformity with the Working Drawings
and Specifications. Tenant shall have 5 business days from the receipt thereof
to approve or disapprove the Working Drawings and Specifications and the Final
Cost Estimate, and any disapproval or requested modification shall be limited to
items not contained in the approved Preliminary Plan or Preliminary Cost
Estimate. Tenant shall also have the right to change the plans if it finds the
costs do not meet the Landlord Contribution. Should Tenant disapprove the
Working Drawings and Specifications and the Final Cost Estimate, such
disapproval shall be accompanied by a detailed list of revisions. Any revision
requested by Tenant and accepted by Landlord shall be incorporated by Landlord’s
Architect into a revised set of Working Drawings and Specifications and Final
Cost Estimate, and Tenant shall approve same in writing within 3 business days
of receipt without further revision. Tenant’s failure to comply in a timely
manner with any of the requirements of this paragraph shall constitute a Tenant
Delay. Tenant shall approve both the Working Drawings and Specifications and the
Final Cost Estimate within 100 days following the date of this Amendment,
provided this Amendment is executed by Tenant and returned to Landlord by
December 31, 2013. Without limiting the rights of Landlord for Tenant Delays as
set forth herein,





--------------------------------------------------------------------------------




in the event Tenant has not approved both the Working Drawings and
Specifications and Final Cost Estimate by April 30, 2014, then such delay shall
constitute a Tenant Delay, or, Landlord may, at its option, elect to terminate
this Amendment by written notice to Tenant. In the event Landlord elects to
effect such a termination, Tenant shall, within 10 days following demand by
Landlord, pay to Landlord any costs incurred by Landlord in connection with the
preparation or review of plans, construction estimates, price quotations,
drawings or specifications under this Work Letter and for all costs incurred in
the preparation and execution of this Lease, including any leasing commissions.


D.
It is understood that the Preliminary Plan and the Working Drawings and
Specifications, together with any Changes thereto, shall be subject to the prior
approval of Landlord. Landlord shall identify any disapproved items within 3
business days (or 2 business days in the case of Changes) after receipt of the
applicable document. Should Landlord approve work that would necessitate any
ancillary Building modification or other expenditure by Landlord, then except to
the extent of any remaining balance of the “Landlord Contribution” as described
below, Tenant shall, in addition to its other obligations herein, fund the cost
thereof to Landlord as follows: (i) 33% by June 1, 2014, (ii) 33% upon 50% of
the completion of the Tenant Improvements and (iii) the remaining balance upon
substantial completion of the Tenant Improvements. All payments shall be made to
Landlord within 30 days upon receipt of invoices.



E.
Upon approval of the Working Drawings and Specifications, Landlord shall submit
them to competitive bid as provided above. Each bidding contractor shall use the
electrical, mechanical, plumbing and fire/life safety engineers and
subcontractors designated by Landlord. All other subcontractors shall be subject
to Landlord’s reasonable approval, and Landlord may require that one or more
designated subtrades be union contractors. The lowest responsible bidder or
otherwise as requested by Tenant shall be selected as Landlord’s general
contractor and the bid amount shall be deemed the “Final Cost Estimate” for
purposes hereof.



F.
In the event that Tenant requests in writing a revision in the approved Working
Drawings and Specifications (“Change”), then provided such Change is acceptable
to Landlord, Landlord shall advise Tenant by written change order as soon as is
practical of any increase in the Completion Cost and/or any Tenant Delay such
Change would cause. Tenant shall approve or disapprove such change order in
writing within 2 business days following its receipt from Landlord. It is
understood that Landlord shall have no obligation to interrupt or modify the
Tenant Improvement work pending Tenant’s approval of a change order.



G.
Notwithstanding any provision in the Lease to the contrary, if Tenant fails to
comply with any of the time periods specified in this Work Letter, fails
otherwise to approve or reasonably disapprove any submittal within 3 business
days, fails to approve in writing the Preliminary Plan by the Plan Approval
Date, fails to provide all of the Programming Information requested by Landlord
by the Plan Approval Date, fails to approve in writing the Working Drawings and
Specifications within the time provided herein, requests any Changes, fails to
make timely payment of any sum due hereunder, furnishes inaccurate or erroneous
specifications or other information, or otherwise delays in any manner the
completion of the Tenant Improvements (including without limitation by
specifying materials that are not readily available) or the issuance of an
occupancy certificate (any of the foregoing being referred to in this Lease as
“Tenant Delay”), then Tenant shall bear any resulting additional construction
cost or other expenses, and the Commencement Date shall be deemed to have
occurred for all purposes, including Tenant’s obligation to pay Rent, as of the
date Landlord reasonably determines that it would have been able to deliver the
Premises to Tenant but for the collective Tenant Delays. Landlord will provide
Tenant written notice of any Tenant Delay and give Tenant three (3) days to
correct before it is a Tenant Delay. Should Landlord determine that the
Commencement Date should be advanced in accordance with the foregoing, it shall
so notify Tenant in writing. Landlord’s determination shall be conclusive unless
Tenant notifies Landlord in writing, within 5 business days thereafter, of
Tenant’s election to contest same by binding arbitration with the American
Arbitration Association under its Arbitration Rules for the Real Estate
Industry, and judgment on the arbitration award may be entered in any court
having jurisdiction thereof. Pending the outcome of such arbitration
proceedings, Tenant shall make timely payment of all rent due under this Lease
based upon the Commencement Date set forth in the aforesaid notice from
Landlord.







--------------------------------------------------------------------------------




H.
Landlord shall permit Tenant and its agents to enter the Premises 30 days prior
to the Expansion Effective Date in order that Tenant may perform any work to be
performed by Tenant hereunder through its own contractors, subject to Landlord’s
prior written approval, and in a manner and upon terms and conditions and at
times satisfactory to Landlord’s representative. The foregoing license to enter
the Premises prior to the Expansion Effective Date is, however, conditioned upon
Tenant’s contractors and their subcontractors and employees working in harmony
and not interfering with the work being performed by Landlord. If at any time
that entry shall cause disharmony or interfere with the work being performed by
Landlord, this license may be withdrawn by Landlord upon 24 hours written notice
to Tenant. That license is further conditioned upon the compliance by Tenant’s
contractors with all requirements imposed by Landlord on third party contractors
and subcontractors, including without limitation the maintenance by Tenant and
its contractors and subcontractors of workers’ compensation and public liability
and property damage insurance in amounts and with companies and on forms
satisfactory to Landlord, with certificates of such insurance being furnished to
Landlord prior to proceeding with any such entry. The entry shall be deemed to
be under all of the provisions of the Lease except as to the covenants to pay
Rent unless Tenant commences business activities within the Premises. Landlord
shall not be liable in any way for any injury, loss or damage which may occur to
any such work being performed by Tenant, the same being solely at Tenant’s risk.
In no event shall the failure of Tenant’s contractors to complete any work in
the Premises extend the Expansion Effective Date.



I.
Tenant hereby designates Deborah Oxendine, Telephone No. (408) 606-2733, as its
representative, agent and attorney-in-fact for the purpose of receiving notices,
approving submittals and issuing requests for Changes, and Landlord shall be
entitled to rely upon authorizations and directives of such person(s) as if
given directly by Tenant. Landlord shall also provide copies of any notices to
Mike Scarpelli, CFO, at the address provided in Item 12 of the Basic Lease
Provisions. Tenant may amend the designation of its construction
representative(s) at any time upon delivery of written notice to Landlord.



II.    COST OF TENANT IMPROVEMENTS


A.
Landlord shall complete, or cause to be completed, the Tenant Improvements, at
the construction cost shown in the Final Cost Estimate (subject to the
provisions of this Work Letter), in accordance with final Working Drawings and
Specifications approved by both Landlord and Tenant. Landlord shall pay towards
the final construction costs (“Completion Cost”) as incurred a maximum of
$3,045,000.00 (“Landlord Contribution”), based on $50.00 per rentable square
foot of the Premises, and Tenant shall be fully responsible for the remainder
(“Tenant Contribution”). Notwithstanding the foregoing, Tenant may utilize a
portion of the Landlord Contribution not to exceed $304,500.00 toward the
out-of-pocket expenses incurred by Tenant for relocating to the Premises,
including furniture moving, data cabling costs and consulting costs (“Moving
Allowance”). Tenant shall be reimbursed for such expenses by submitting copies
of all supporting third-party invoices to Landlord within 120 days after the
Expansion Effective Date. Landlord shall reimburse Tenant in one installment
within 30 days following receipt of all such invoices. If the actual cost of
completion of the Tenant Improvements is less than the maximum amount provided
for the Landlord Contribution or remains after December 31, 2014, such savings
shall inure to the benefit of Landlord and Tenant shall not be entitled to any
credit or payment or to apply the savings toward additional work.



In addition to the Landlord Contribution, Landlord shall make available to
Tenant an amount not to exceed $1,218,000.00 (“Additional Expansion Space
Contribution”) for the Tenant Improvements hereunder to be utilized by Tenant
not later than December 31, 2014 in connection with the initial Tenant
Improvement work, which amount shall be amortized over the 84 month Lease Term
at 8% per annum and repaid in monthly installments with the Basic Rent. Upon
determination of the amount of the Additional Expansion Contribution, if any,
Landlord shall memorialize same, together with the monthly repayment schedule,
in writing and Tenant shall promptly acknowledge same.


B.
The Completion Cost shall include all direct costs of Landlord in completing the
Tenant Improvements, including but not limited to the following: (i) payments
made to architects, engineers, contractors, subcontractors and other third party
consultants in the performance of the work, (ii) permit fees and other sums paid
to governmental agencies, (iii) costs of all materials incorporated into the
work or





--------------------------------------------------------------------------------




used in connection with the work (excluding any furniture, trade fixtures and
personal property equipment relating to the Premises), and (iv) interior keying
and signage costs. The Completion Cost shall also include an
administrative/supervision fee to be paid to Landlord in the amount of 3% of the
Landlord Contribution (which shall not include any Additional Expansion Space
Contribution or any portion of the Landlord Contribution used for Moving
Allowance).


C.
Tenant shall pay to Landlord the amount of the Tenant Contribution set forth in
the approved Final Cost Estimate as follows: (i) 33% by June 1, 2014, (ii) 33%
upon 50% of the completion of the Tenant Improvements and (iii) the remaining
balance upon substantial completion of the Tenant Improvements. All payments
shall be made to Landlord within 30 days upon receipt of invoices. In addition,
if the actual Completion Cost of the Tenant Improvements is greater than the
Final Cost Estimate because of modifications or extras requested by Tenant and
not reflected on the approved working drawings, or because of Tenant Delays,
then to the extent it is in excess of any unused portion of the Landlord
Contribution, Tenant shall pay to Landlord, within 30 days following submission
of an invoice therefor, all such additional costs, including any additional
architectural fee. If Tenant defaults in the payment of any sums due under this
Work Letter, Landlord shall (in addition to all other remedies) have the same
rights as in the case of Tenant’s failure to pay rent under the Lease.



III.    LANDLORD WORK.


A.
Landlord, at Landlord’s sole cost and expense and not as a Completion Cost or
Project Cost, shall demolish all existing improvements in the Expansion Space,
including the ceiling, and leave the floors in a “warm shell” condition.
Landlord shall demolish the 4770 Building in accordance with the plan set forth
in Exhibit B-1. Landlord will do the upgrades and changes to the middle aisle as
shown on Exhibit B-4.



B.
Landlord, at Landlord’s sole cost and expense and not as a Completion Cost or
Project Cost, provide a walkway from the rear east corner of the Building down
to the Parking Area of the 4770 Building as described in Exhibits B-2 and B-3
attached hereto.



































































--------------------------------------------------------------------------------




EXHIBIT B-1


Demolition Work


4770 Eastgate Mall
[sdleaseamendmentb1v1.jpg][sdleaseamendmentb1v2.jpg]
















--------------------------------------------------------------------------------




EXHIBIT B-2


Project Walkway
[sdleaseamendmentb2.jpg]
















































--------------------------------------------------------------------------------




EXHIBIT B-3


Project Walkway
[sdleaseamendmentexb3.jpg]












--------------------------------------------------------------------------------




Exhibit B-4


[sdleaseamendmentexb4.jpg]




--------------------------------------------------------------------------------




[sdleaseamendmentexb4v2.jpg]




--------------------------------------------------------------------------------




[sdleaseamendmentexb4v3.jpg]




















































--------------------------------------------------------------------------------




EXHIBIT C-1


HVAC Condition Report
[sdleaseamendmentexc1.jpg]






--------------------------------------------------------------------------------




[picture10.jpg]
EXHIBIT C-2


4770 Eastgate Mall
[picture11.jpg]




--------------------------------------------------------------------------------




[picture12.jpg]




--------------------------------------------------------------------------------




[picture13.jpg]










--------------------------------------------------------------------------------




EXHIBIT C-3
[picture14.jpg]




--------------------------------------------------------------------------------




[picture15.jpg]




--------------------------------------------------------------------------------




[picture16.jpg]




--------------------------------------------------------------------------------




[picture17.jpg]




--------------------------------------------------------------------------------




[picture18.jpg]










--------------------------------------------------------------------------------




EXHIBIT C-4


[picture19.jpg]




--------------------------------------------------------------------------------




[picture20.jpg]










--------------------------------------------------------------------------------






EXHIBIT D


FIRST REFUSAL SPACE


4820 Eastgate Mall
[picture21.jpg]








































--------------------------------------------------------------------------------




EXHIBIT E
[picture22.jpg]








